Order entered February 26, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00052-CR

                         KENNETH RUSSELL CATLEGE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Collin County, Texas
                            Trial Court Cause No. 001-87213-2013

                                           ORDER
          This appeal comes to the Court following an appeal from the Plano Municipal Court of

Record to the Collin County Court at Law No. 1. The briefs before the County Court at Law are

to be the briefs before this Court. See TEX. GOV’T CODE ANN. § 30.00027(b)(1). Accordingly,

we STRIKE the appellant’s brief filed on February 21, 2014.

          We DIRECT the Clerk to set the case at issue. The appeal will be submitted in due

course.


                                                      /s/   DAVID EVANS
                                                            JUSTICE